Citation Nr: 0302102	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from February 
1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  By way of the referenced 
decision, the RO denied the veteran's claim seeking an 
increased rating in excess of 50 percent for his PTSD 
disability.  The veteran has perfected a timely appeal of the 
RO's July 2000 rating decision.

The veteran was scheduled for a personal hearing to be held 
on January 15, 2003, at the RO.  Notice of the scheduled 
hearing was sent to the veteran in August 2002, however, he 
failed to appear at the scheduled hearing.

Within a written statement dated in August 2002, the veteran 
advised that he was seeking entitlement to service connection 
for retinopathy and nerve neuropathy of the lower extremities 
secondary to his service-connected diabetes mellitus 
disability.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's clinical signs and manifestations of PTSD have 
resulted in no more than social and occupational impairment 
with reduced reliability and productivity due to symptoms 
such as sleep disturbance, irritability, anxiety, panic 
attacks, social isolation and disturbance in motivation and 
mood associated with depression.


CONCLUSION OF LAW

The criteria for an increased schedular rating in excess of 
50 percent for post traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3. 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking an increased rating in excess of 50 percent for PTSD, 
the veteran has received the degree of notice which is 
contemplated by law.  The RO specifically provided the 
veteran with a copy of the July 200 appealed rating action in 
this case, in addition to an August 2000 Statement of the 
Case and a June 2002 Supplemental Statement of the Case.  In 
March 2002 VA provided the veteran with written 
correspondence.  These documents notified the veteran of the 
evidence needed to substantiate a claim in excess of his 
currently assigned 50 percent rating.  By way of the 
aforementioned documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
In this manner, VA more narrowly assessed and articulated for 
the veteran his obligation to provide any outstanding 
evidence, if existent, necessary for purposes of adequately 
satisfying the regulatory requirements for an increased PTSD 
disability evaluation.  Finally, the RO's July 2000 rating 
decision, August 2000 Statement of the Case and June 2002 
Supplemental Statement of the Case provided the veteran with 
the reasons and overall rationale for the determination made 
regarding the assignment of a 50 percent disability 
evaluation, and no higher for his PTSD.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating a higher disability evaluation 
for PTSD.  First, the RO made reasonable efforts to develop 
the record in that the veteran's service medical records were 
obtained and associated with the claims folder.  The 
veteran's VA outpatient treatment records in addition to his 
social security records, to include supporting medical 
evidence, have likewise been associated with the claims 
folder.  Lastly, in February 2000 and December 2001 the 
veteran underwent VA examination, and copies of the 
examination reports are of record. 

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Factual Background

In January 2000 the veteran filed his most recent claim 
seeking an increased rating for his PTSD disability.

In February 2000 the veteran underwent a VA examination, 
which included a review of his claims folder.  At the time of 
his examination, the veteran reported feeling anxious and 
restless-like he wanted to run.  The veteran indicated he 
could be easily aggravated.  The veteran reported episodes 
where he became anxious and diaphoretic.  He indicated that 
he could break up whatever he was doing.  He avoided people 
because he was scared that he might go blank, lose control 
and hurt somebody.  He complained of difficulties initiating 
sleep and maintaining sleep.  He reported nightmares with 
Vietnam content every night.  The veteran would awaken in a 
cold sweat.  The veteran also indicated that he was always 
watching his environment.  The veteran indicated he had 
noises in his ears, like a cricket noise.  He experienced 
depressive episodes where he felt like he was blinded and 
experienced a need to get out.  He also had tearful episodes.  
The veteran could be impulsive and quick to express anger to 
people, although he subsequently apologized.  The veteran had 
a startle response to noises wherein he jumped.  It was noted 
the veteran had a history of explosive behavior.  He denied 
any history of manic episodes.

Objectively, the veteran appeared in no acute distress.  He 
was dressed casually in clean clothing.  No psychomotor 
abnormalities were observed.  He established fair eye 
contact.  The veteran's behavior was cooperative.  His speech 
was coherent, relevant, fluent, loud, and clear.  The 
veteran's thoughts were goal-directed.  The veteran denied 
current suicidal or homicidal idea.  He denied audiovisual 
hallucinations, but it was noted that he heard a 'cricket 
noise.'  The veteran's affect was described as appropriate.  
The veteran's mood was anxious and his cognitive functions 
were grossly preserved.  The examiner noted that the veteran 
was competent to handle VA funds.  Diagnoses was chronic 
PTSD, recurrent depressive disorder.  The veteran was 
assigned a global assessment of functioning (GAF) score of 
50, and it was noted that for the past year, the veteran's 
GAF score was 60. Finally, the examiner noted that the 
veteran's February 2000 GAF score was being determined per 
the veteran's reported symptoms of PTSD, and the severity of 
such condition was deemed to be at a serious level of 
impairment to his [veteran's] social and occupational 
functioning.

In an August 2000 written statement, the veteran indicated 
that he was unable to work due to fits of anger and inability 
to deal with people.  He advised that he had no family 
relations and that he had been divorced since 1996.  The 
veteran indicated that it was his belief that his separation 
from his wife and subsequent divorce was directly related to 
his [PTSD] condition.  The veteran also indicated that he had 
suicidal thoughts.  According to the veteran, he was unable 
to deal with stressful circumstances. 

VA outpatient treatment records, dated from September 2000 
through July 2001 indicate the veteran received treatment for 
his PTSD symptomatology.  A July 2001 notation indicates the 
veteran was unable to wear a seatbelt while in an automobile 
because this greatly increased his chance of experiencing a 
panic attack. 

In September 2001 the veteran advised that he remarried in 
August 2001.

In December 2001 the veteran underwent an additional VA 
examination for purposes of evaluating the severity of his 
PTSD.  The examiner noted that a review of the veteran's 
claims folder since his last VA examination in February 2000 
suggested that although the veteran was socially and 
occupationally impaired, his level of impairment could be 
substantially below that indicated for a 70 percent service-
connected disability.  In this regard, the examiner noted 
that the veteran showed an ability to establish and maintain 
effective relationships with his treatment providers, and he 
was able to get married after a lengthy relationship with a 
woman he had known since 1996.  The veteran described this 
particular relationship as stable.  It was noted that the 
veteran continued to experience PTSD symptoms such as 
nightmares and flashbacks on a regular basis, and he 
experienced some sleep difficulties as well.  However, the 
veteran's sleep difficulties seemed somewhat improved through 
medication.  As a result of reviewing the veteran's records, 
the December 2001 examiner noted that the veteran's mood had 
been described as depressed or anxious, and the veteran 
showed some loss of interest activities.  Suicidal ideations 
ranged from no suicidal ideations, or passive suicidal 
ideations without a history of attempts, plan, or intent.  No 
profound disturbances were noted in the veteran's judgment, 
thinking or speech.  The veteran was described as having good 
insight about his illness.  No obsessional rituals were noted 
that interfered with routine activities and the veteran's 
speech showed no tendency to be intermittently illogical, 
obscured, or irrelevant.  The examiner noted that the 
veteran's depression appeared to be a relative constant, 
although symptoms of panic were continuous.  The veteran 
appeared to have some tendency toward irritability and anger, 
but he [veteran] felt this was being helped with his anger 
management.  According to the December 2001 examiner, records 
suggested that anger and hostility were expressed by the 
veteran primarily through verbal aggression without outward 
physical violence.  In the examiner's opinion, this might be 
noted as an improvement in the veteran's condition, since in 
1998 he was issued a restraining order against his wife.  The 
December 2001 examiner further advised that medical records 
indicated no profound disturbance in the veteran's spatial 
orientation or neglect of personal appearance and hygiene.  
Finally, it was noted that the veteran did apparently have 
difficulty adapting to stressful circumstances such as work 
or work-like settings.

At the time of his December 2001 examination, the veteran 
denied any history of psychiatric hospitalizations.  He 
denied any history of suicide attempts.  The veteran reported 
his history of having been a truck driver but then 
subsequently becoming disabled in 1989 as the result of back 
and neck injuries and "nerves."  The veteran's December 
2001 reported subjective complaints were similar to those 
reported in February 2000.  A mental status examination in 
December 2001 revealed the veteran was oriented times four.  
He remembered 3/3 objects on immediate recall and 2/3 objects 
on short delay, substituting the word "apple" for the word 
"ball."  On Serial Sevens, he got all five of his first 
answers wrong.  The examiner noted that these seemed to be 
fake bad responses.  The examiner noted that the veteran 
appeared to be exaggerating some of his symptoms during this 
particular examination relative to the way in which his 
behavior was described in medical records since his last 
February 2000 VA examination.  According to the examiner, the 
veteran's poor performance on certain items during mental 
status examination in December 2001 suggested that the 
veteran was attempting to portray himself as more disturbed 
than he might actually be since none of the cognitive 
difficulties on mental status examination showed themselves 
in impaired functioning in the rest of the interview.  The 
examiner indicated that the veteran seemed somewhat depressed 
and anxious, but not in acute distress.  The veteran's eye 
contact was intermittent.  The veteran's behavior was 
superficially cooperative but belied some passive 
aggressiveness.  The veteran's speech was coherent, relevant, 
logical and tight.  There was no evidence of psychosis, 
hallucinations, or delusions.  The veteran's rate of speech 
was within normal limits.  Diagnoses was chronic PTSD, 
chronic major depressive disorder.  The veteran was assigned 
a GAF score of 54, and the examiner indicated that he was 
competent to handle VA funds.

In April 2002 the veteran received a medical review/follow-up 
for his PTSD.  It was noted that he had been stable over the 
past three months with the current medical regimen.  The 
veteran had also been very active with solitary outdoor 
activities.  He had been sleeping well for the past month, at 
five to six hours per night.  The veteran denied any 
medication side affects.  He stated that he currently had no 
sexual interest.  The veteran was also indifferent to 
interactions with his wife and children.  Objectively, the 
veteran was in no acute distress.  He was dressed and groomed 
appropriately.  His mood was 7 out 10, with 10 being 
euthymic.  The veteran's affect was labile.  The veteran 
denied any suicidal or homicidal ideation.  His speech was 
coherent, spontaneous, relevant and slightly hostile.  
Interaction became slightly aggressive during certain parts 
of the interview.  No psychotic symptoms were noted.  The 
veteran had good insight into his illness and good judgment.  
The assessment was chronic PTSD.  The examiner noted that the 
veteran was improved on current regimen, but he remained 
socially detached from interpersonal interactions.  

III.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

In the present case, the veteran filed his most recent claim 
seeking an increased rating for his PTSD disability in 
January 2000, after the regulatory criteria under the rating 
schedule for evaluating mental disorder were amended, 
effective from November 7, 1996.  Thus, only the amended 
regulations are for application in this case.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the amended criteria of diagnostic code 9411, effective 
November 7, 1996, a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a close and careful review of the relevant medical 
evidence in this case, to include the veteran's February 2000 
and December 2001 VA examination reports and copies of his VA 
outpatient treatment records, the Board finds that the degree 
of impairment currently associated with the veteran's PTSD 
more nearly approximates the criteria for a 50 percent rating 
under Diagnostic Code 9411.  See 4.7.  The bulk of the 
medical evidence specifically supports a finding that the 
veteran's clinical signs and manifestations of PTSD have 
resulted in no more than social and occupational impairment 
with reduced reliability and productivity due to symptoms 
which are contemplated under a 30 percent evaluation such as: 
sleep disturbance, irritability, anxiety, panic attacks, 
social isolation and disturbance in motivation and mood 
associated with depression.  Moreover, following a 
comprehensive review of the veteran's medical history and 
records, the veteran's most recent December 2001 examiner 
noted that although the veteran was socially and 
occupationally impaired, his level of impairment could be 
considered substantially below that indicated for a 70 
percent service-connected disability.  In support of this 
assertion, the examiner noted that the veteran showed an 
ability to establish and maintain effective relationships 
with his treatment providers, and he was able to get married 
after a lengthy relationship with a woman he had known since 
1996.  While acknowledging the symptoms associated with the 
veteran's PTSD, the December 2001 examiner further noted that 
with particular regards to sleep difficulties, such condition 
seemed somewhat improved through medication.  In regards to 
his tendency toward irritability and anger, the veteran 
himself advised that he felt this was being helped with anger 
management.  A more recent April 2002 outpatient record 
indicates the veteran's condition has been stable due to his 
current regimen.  Therefore, based on the veteran's current 
PTSD symptomatology as supported by the record, and his 
December 2001 VA examiner's assessments, the Board determines 
that the current assignment of a 50 percent rating for the 
veteran's PTSD and no higher, has been shown to be 
appropriate.

An evaluation in excess of 50 percent has not been shown to 
be warranted as there is no evidence of increased 
symptomatology which is consistent with either a 70 or 100 
percent evaluation under the general rating criteria for 
mental disorders.  Notably, while the veteran's February 2000 
examination report indicates he was previously assigned GAF 
scores of 50 and 60, the veteran's more recent December 2001 
examination indicates the symptoms associated with the 
veteran's PTSD have been deemed to be in the moderate range, 
as evidenced by the assignment of a 54 GAF score.  See 
38 C.F.R. § 4.130 (2002) (incorporating by reference the VA's 
adoption of the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Third & Fourth 
Editions (DSM-III & DSM-IV), for rating purposes.)  A 
subsequent April 2002 treatment report further supports that 
the veteran has experienced improvement due to his current 
regimen.  Finally, and most importantly, neither a review of 
the veteran's VA examination reports or his VA outpatient 
treatment records indicates that the veteran suffers from 
deficiencies in most areas such as work, family relations, 
judgment, and thinking so as to warrant an increased 70 
percent evaluation.  Rather, the veteran has always been well 
oriented as to person, place, and time.  He displays no 
evidence of a thought process disorder.  The veteran's affect 
also remains appropriate.  Moreover, while the veteran 
admitted to suffering from past suicidal thoughts, his most 
recent December 2001 examination report indicates that he has 
not expressed a suicidal or homicidal ideation.  The veteran 
also maintains his personal appearance and hygiene.  In 
regards to social relationships, the evidence indicates the 
veteran has remarried despite a previous divorce.  Following 
both the veteran's February 2000 and his December 2001 VA 
examination, it was noted that the veteran was competent to 
manage his benefits.  Therefore, in the absence of recorded 
increase in symptomatology and given the veteran's ability to 
partially function in a social and industrial capacity, the 
Board determines that the evidentiary record does not support 
a finding that an increased rating in excess of the veteran's 
current 50 percent rating is warranted for the veteran's 
PTSD.


ORDER

Entitlement to an increased schedular rating in excess of 50 
percent for post traumatic stress disorder is denied.



REMAND

The Board observes that the record presently contains 
evidence which indicates that the veteran's service-connected 
PTSD disability has interfered with his employment and 
earning capacity.  For instance, within a recent August 2000 
written statement the veteran indicated that he was unable to 
work due to fits of anger and inability to deal with people.  
By way of an October 1992 Social Security Administration 
decision, the veteran was awarded social security benefits, 
due in part to his PTSD disorder.  As a consequence, the 
Board determines that such factors affecting the veteran's 
employment status reasonably raise the issue of entitlement 
to an extra-schedular evaluation under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b), in connection with the appeal of 
a higher rating for his service-connected PTSD.  See 
generally  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extraschedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary).  see alsoVAOPGCPREC 6-96, slip op. 
at 15, 61 Fed. Reg. 66749 (1996).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), and because the veteran may be prejudiced by the 
Board considering this matter in the first instance, a remand 
is subsequently warranted in the present case.  VAOPGCPREC 6-
96, slip op. at 16 (citing Bernard v. Brown, 4 Vet. App. 384, 
390-391 (1993) (when the Board addresses in its decision, a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.)

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure full compliance with the 
due process requirements in light of the rulings of the Court 
and VA General Counsel, the Board determines that additional 
development is warranted.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should ask the veteran to 
identify by providing the names, 
addresses, and approximate (beginning and 
ending) dates for all VA and non-VA 
health care providers who have treated 
him for his PTSD, to include any facility 
and/ or health care professionals who has 
performed examinations for employment 
purposes.  After securing the necessary 
release(s) from the veteran, the RO 
should undertake reasonable efforts to 
obtain copies of all records identified 
by the veteran, which have not already 
been obtained and associated with the 
claims folder.

2.  The RO should ask the veteran to 
provide a full educational, vocational 
and occupational history, to include 
periods of unemployment or less than full 
time employment.  Specifically, the RO 
should ask the veteran to provide the 
names, addresses, and approximate 
(beginning and ending) dates for his 
places of employment, including his 
occupation as a truck driver.  The 
veteran should also be asked to provide 
the approximates dates of any time lost, 
sick leave used, and factors that may or 
may not have led to the veteran having 
been placed into a non-pay status.  In 
the event the veteran has alleged lost 
time, sick leave used, and/ or other 
factors that may or may not have led to 
his having been placed into a non-pay 
status by a specific employer, the RO 
should undertake reasonable efforts to 
obtain those employment records 
identified by the veteran.

3.  The veteran should be provided with a 
VA examination in order to determine the 
impact of the veteran's service-connected 
PTSD on his ability to work.  Any 
necessary tests or studies should be 
conducted.  The examiner should comment 
on the veteran's occupational impairment 
due to the symptomatology associated with 
his service-connected PTSD.  The examiner 
should also provide an opinion on the 
following:  Does the veteran's service-
connected PTSD render him unemployable?  
Does the veteran's service-connected PTSD 
disability cause marked interference with 
his employment?  Has the veteran's 
service-connected PTSD required the 
veteran to undergo frequent periods of 
hospitalization?  The rationale for all 
opinions expressed should be explained.  
The claims folders must be made available 
to the examiner for review in conjunction 
with the examination.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and its 
implementing regulations.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations at 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.

6.  The RO should adjudicate the matter 
of entitlement to an extraschedular 
rating pursuant to the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for 
the veteran's service-connected PTSD, 
currently rated at 50 percent disabling, 
in light of the additional evidence 
associated with the claims file.

If the benefit sought remains denied, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

